Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Jacko (US 2007/0240550) teaches an apparatus for cutting food product including a knife assembly comprising a pair of holders (74, 76), an insert (80) disposed on a support surface of the holder wherein the insert having a leading edge that projects beyond a leading edge of the holder and a trailing end secured to the holder with securing means (Fig. 12),  a knife (44) wherein at least a leading portion of the knife is in contact with a leading end of the insert wherein the knife having a cutting edge (45) that projects beyond the leading edge of the insert (Fig. 12); and means for clamping (32, 28) the knife to the holder so that at least portion of the insert is between the knife and the support surface (Fig. 12) wherein the securing means comprises the trailing end of the insert received in a slot defined in the trailing end of the support surface of the holder, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724